HON. STEPHEN J. WING Corporation Counsel, Poughkeepsie
This is in response to your letter received on November 28, 1977, wherin you ask for an opinion of the Attorney General relating to the following. You state that a City Councilman of the City of Poughkeepsie was appointed to serve a term on the Poughkeepsie Housing Authority said term to expire, according to the certificate of appointment, in 1980. You further state that the Councilman's term as member of the City Council will expire on December 31, 1977 but said Councilman was re-elected to another term commencing January 1, 1978 and ending December 31, 1979.
You ask these specific questions:
  "1. Pursuant to the Public Housing Law, must the Councilman be re-appointed to his position on the Housing Authority, effective with the commencement of his new term of office?
  "2. If the answer to question `1' is in the affirmative, then would it be permissible for the Mayor to appoint a different Councilman (or a non-municipal officer) to the Authority?"
Public Housing Law, § 30 (4), provides:
  "4. Not more than one member of an authority may be an official or an employee of the municipality at any one time. In the event that an official or an employee of the municipality shall be appointed as a member of the authority, acceptance or retention of such appointment shall not be deemed a forfeiture of his municipal office or employment, or incompatible therewith or affect his tenure or compensation in any way. The term of office of a member of an authority who is an official of the municipality shall terminate at the expiration of the term of his municipal office." (Emphasis supplied.)
We construe the emphasized portion of section 30(4) to mean that the term of office of a member of an authority who is an official of the municipality shall be terminated at the expiration of the term of his municipal office regardless of the fact that at the end of such term he is reappointed or re-elected for another term.
Accordingly, we conclude that a City Councilman of the City of Poughkeepsie, who was appointed to serve on the Poughkeepsie Housing Authority for a term expiring in 1980 but where his term as Councilman expires on December 31, 1977, may serve as a member of the Authority only through December 31, 1977 even though he was re-elected as Councilman commencing January 1, 1978 and ending December 31, 1979. However, he may be reappointed to the Authority as of January 1, 1978 for an additional two-year term. We, therefore, answer both of your specific questions in the affirmative.